Exhibit 8.1 SUBSIDIARIES OF MAGAL SECURITY SYSTEMS LTD. Below is a listing of Magal Security Systems Ltd.’s wholly-owned subsidiaries: Subsidiary Name Country/State of Incorporation/Organization KOBB Inc. United States (Delaware) Magal B.V. Netherlands Magal Sisteme S.R.L. Romania Pranco Limited Cyprus Senstar Andina S.A.S Colombia SIS Inc. United States (Delaware) Senstar Inc. United States (Delaware) Senstar Stellar LA Mexico Senstar Limited United Kingdom Senstar Corp. Canada Defcon Technologies S.L. Spain Fidifull Finance B.V. Netherlands Senstar GmbH Germany JEE Investment A.G. Switzerland E.S.E. Ltd. Israel
